Citation Nr: 1029092	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  07-06 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in St. Petersburg, Florida



THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent prior to April 22, 2009 and higher than 20 percent since 
April 22, 2009 for Bell's palsy.


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from June 1976 to January 1990, 
May 1996 to October 1996, October 2001 to October 2002, and May 
2003 to December 2003.

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the RO 
that granted service connection for Bell's palsy and assigned a 
10 percent disability rating, effective on December 12, 2003.

In January 2009, the Board remanded the case for additional 
development of the record.  

In a June 2010 rating decision, the RO increased the rating to 20 
percent effective on April 22, 2009.  As a higher rating is 
available for the disability prior to and since this date, the 
claim remains before the Board.  See AB v. Brown, 6 Vet. App. 35, 
38-39 (1993).

As the appeal involves a request for a higher initial rating 
following the grant of service connection, the Board has 
characterized the issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).


FINDINGS OF FACT

1.  For the entire period of the appeal, the service-connected 
Bell's palsy is shown to have been manifested by a disability 
picture that more nearly approximated that of severe incomplete 
paralysis of the seventh cranial nerve.  

2.  At no time since the grant of service connection has the 
service-connected Bell's palsy been shown to have caused complete 
paralysis of the seventh cranial nerve.

3.  Beginning on April 22, 2009, the service-connected Bell's 
palsy is also shown to have manifested by a disability picture 
that more nearly approximated that of moderate incomplete 
paralysis of the fifth cranial nerve.


CONCLUSIONS OF LAW

1.  Beginning on December 12, 2003, the criteria for the 
assignment of a 20 percent disability rating, but no higher, for 
the service-connected Bell's palsy based on severe incomplete 
paralysis of the seventh cranial nerve were met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a 
including Diagnostic Code 8207 (2009).

2.  The criteria for the assignment of disability rating in 
excess of 20 percent for the service-connected Bell's palsy on 
the basis of completer paralysis of the seventh cranial nerve are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.124a, Diagnostic Code 8207 (2009).

3.  Beginning on April 22, 2009, the criteria for the assignment 
of a separate 10 percent disability rating for the service-
connected Bell's palsy based on moderate incomplete paralysis of 
the fifth cranial nerve are met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8205 
(2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009), was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; and (3) inform the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence in 
the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 3.159(b)(1).  
See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (Court) 
held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to 
the extent possible the VCAA notice, as required by 38 U.S.C.A. § 
5103(a) (West 2002), must be provided to a claimant before an 
initial unfavorable decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 119-20.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Prior to the adjudication of the Veteran's claim in the January 
2006 rating decision, he was provided notice of VCAA in June 
2004.  

The VCAA letter indicated the types of information and evidence 
necessary to substantiate the then claim for service connection, 
and the division of responsibility between the Veteran and VA for 
obtaining that evidence, including the information needed to 
obtain lay evidence and both private and VA medical treatment 
records.  

Thereafter, he received additional notice in October 2006, 
pertaining to the downstream disability rating and effective date 
elements of his claim, with subsequent readjudication in a June 
2010 supplemental statement of the case (SSOC).  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  See also Mayfield, 444 F.3d 
1328; Pelegrini, 18 Vet. App. 112.

Moreover, it is well to observe that service connection for 
Bell's palsy has been established and an initial disability 
rating for this condition has been assigned.  

Thus, the Veteran has been awarded the benefit sought, and such 
claim has been substantiated.  See Dingess, 19 Vet. App. at 490-
91.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required 
as to this matter, because the purpose for which such notice was 
intended to serve has been fulfilled.  Id.  

Also, it is of controlling significance that, after awarding 
service connection for Bell's palsy and assigning an initial 
disability rating, the Veteran filed a Notice of Disagreement 
contesting the initial rating determination.  See 73 Fed. Reg. 
23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) to 
add subparagraph (3), which provides VA has no duty to provide 
section 5103 notice upon receipt of a notice of disagreement).  

The RO furnished the Veteran a Statement of the Case (SOC) that 
addressed the initial rating assigned for his disability, 
included notice of the criteria for a higher rating for that 
disability, and provided him with further opportunity to identify 
and submit additional information and/or argument, which he has 
done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 
5104(a), 7105 (West 2002).  

Under these circumstances, VA fulfilled its obligation to advise 
and assist the Veteran throughout the remainder of the 
administrative appeals process, and similarly accorded the 
Veteran a fair opportunity to prosecute the appeal.  See Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

In the January 2009 remand, the Board requested that the RO 
obtain pertinent VA medical records and schedule the Veteran for 
a VA examination to determine the current severity of his 
disability.  

The RO has obtained the requested records and afforded the 
Veteran a VA examination in April 2009, and the examiner provided 
findings that were substantially responsive to the Board's 
request.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

All relevant evidence necessary for an equitable resolution of 
the issue on appeal has been identified and obtained, to the 
extent possible.  The evidence of record includes private medical 
records, VA outpatient treatment reports, a VA examination 
report, and statements from the Veteran and his representative.  

The Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has a 
bearing on this case that has not been obtained.  

The Veteran and his representative in this regard have been 
accorded ample opportunity to present evidence and argument in 
support of his appeal.  All pertinent due process requirements 
have been met.  See 38 C.F.R. § 3.103 (2009).


Pertinent Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity resulting 
from disability.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2009).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria for the higher evaluation; otherwise, 
the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 
(2009).  Any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to 
compensation already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is or primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119, 126 (1999), the 
Court noted an important distinction between an appeal involving 
a veteran's disagreement with the initial rating assigned at the 
time a disability is service connected.  

Where the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence since 
the effective date of the grant of service connection and 
consideration of the appropriateness of "staged rating" (i.e., 
assignment of different ratings for distinct periods of time, 
based on the facts found) is required.  See Fenderson, 12 Vet. 
App. at 126.


Analysis

The service-connected Bell's palsy has been evaluated under 38 
C.F.R. § 4.124a, Diagnostic Code 8207 (2009).  A 10 percent 
rating was assigned prior to April 22, 2009 and a 20 percent 
rating has been assigned from that date.

Under Diagnostic Code 8207 for paralysis of the seventh (facial) 
cranial nerve, moderate incomplete paralysis warrants a 10 
percent rating, severe incomplete paralysis warrants a 20 percent 
rating, and complete paralysis warrants a 30 percent rating.  The 
rating is dependent upon the relative loss of innervation of 
facial muscles.  

After review, the Board finds that the service-connected Bell's 
palsy is shown to have been manifested by an overall level 
dysfunction that more closely resembled that of severe incomplete 
paralysis of the seventh cranial nerve prior to April 22, 2009.  

A January 2004 private treatment note reflects that the Veteran 
was advised that he could return to work after two weeks off due 
to his Bell's palsy.  The Veteran was not sure whether he could 
return to work as he worked on a computer and could not read the 
screen.  Eye drops were recommended for dryness when working on 
the computer.  

The Veteran was given a note indicating that he had been totally 
disabled from January 1, 2004 to January 11, 2004 and could 
return to work on January 12, 2004 without limitation.  

A February 2004 private treatment note reflects that the Bell's 
palsy had not changed.

A February 2004 VA treatment note reflects an assessment of right 
facial droop from Bell's palsy.  

A May 2004 private neurology report reflects a history of 
weakness of the right side of the face since December 31, 2003.  
The Veteran was not able to close the right eye and had some 
difficulty smiling, the corner of the right lip drooping.  Over 
the next four or five days, he developed extreme right facial 
droop with an inability to close the right eye, although he was 
able to chew and swallow normally.  On day two or three, he 
developed pain in the right occipital region that spread to the 
mandible and jaw.  The pain lasted about a week.  

Ten days to two weeks later, the Veteran started having 
continuous crocodile tears, which gradually subsided and now 
occurred only briefly and occasionally.  He also developed 
hyperacusis involving the right ear as well as an occasional 
fluttering or thumping sensation in the right ear in the morning.  
He denied having synkinesias or other known complications of 
Bell's palsy.  

Over the previous five months, the Veteran was noted to have had 
significant improvement of his right facial weakness, now he was 
able to close his right eye 60 percent better and completely 
close his eye at night when he went to sleep.  

Over the previous few weeks, the Veteran had some improvement in 
his ability to raise the right eyebrow.  He denied having any 
weakness of the left side of the face or elsewhere.  He denied 
any numbness, tingling or dysesthetic sensations.  He also denied 
any significant visual complaints or bulbar symptoms.

A neurological examination was conducted at that time.  An 
evaluation of the cranial nerve II  revealed briskly reacting 
pupils without afferent defect, intact visual fields, normal 
fundoscopic vasculature without papilledema, hemorrhages or 
exudates.  The cranial nerves III, IV, and VI revealed no ptosis 
or nystagmus and full and smooth extraocular movements with 
normal pursuit and saccades.  

An evaluation of cranial nerve V revealed intact corneal reflex, 
bilaterally, and intact pin prick and light touch in all three 
divisions and intact motor function.  
An evaluation of cranial nerve VII revealed no asymmetry or 
weakness.  

An evaluation of cranial nerve VIII revealed intact visual acuity 
to finger rubbing.  An evaluation of cranial nerves IX and X 
revealed that the uvula and palate rose in the midline.  An 
evaluation of cranial nerve XI revealed intact 
sternocleidomastoid and trapezius muscle strength.  An evaluation 
of cranial nerve XII revealed that the tongue protruded in the 
midline without atrophy or fasciculations.  

A motor examination revealed that the ability to raise the right 
eyebrow was decreased by 50 percent, ability to close the right 
eye was decreased from 10 to 15 percent, and the ability to smile 
on the right was decreased from 85 to 90 percent.  A sensory 
examination revealed intact sensation to pin prick, light touch, 
vibration, and proprioception as well as normal cortical 
sensation.

The neurologist noted that the right facial weakness had been 
slowly improving since its onset, that the crocodile tearing had 
been resolving very nicely on its own, and that the Veteran had 
no other complications such as synkinesias.  The neurologist 
stated that current examination revealed no evidence of central 
nervous system involvement and only expected findings with a 
lower motor neuron facial weakness.

A June 2004 private treatment note reflected that the Bell's 
palsy was resolving.  
An April 2006 VA treatment note reflected that an examination 
revealed facial symmetry.

In September 2006 correspondence, the Veteran reported suffering 
from permanent paralysis of the right side of his face, needing 
to put eye drops in the right eye twice a day to prevent it from 
drying out, and being unable to drive for any time over 30 
minutes without distress to his face and eye and having to pull 
over to add eye drops and massage the right side of his face.  
His Bell's palsy also affected his work as he was unable to look 
at a computer screen or read a document without the same thing 
occurring.

A September 2006 VA treatment note reflected complaints of 
worsening Bell's palsy symptoms, findings of significant facial 
weakness, an assessment of questionable increased Bell's palsy 
symptoms, and a plan to obtain a neurology consultation.

An October 2006 VA neurology consultation reflected complaints of 
the right eye tearing more frequently over the past three months 
and the need to use eye drops more frequently, specifically when 
driving.  The Veteran reported no other symptoms and denied 
drooling, dry eyes in the morning, weakness in the upper or lower 
right extremity and speech problems.  

An evaluation of the cranial nerves was normal except for nerve 
VII, which revealed a slight decrease in the left nasolabial fold 
muscles, eye closure on the right of 5-/5, dim cheek blowing on 
the right, and decreased smile on the right.  The impression was 
that of chronic, stable Bell's palsy.  Recommendations included 
using eye drops liberally and sunglasses when driving.

An October 2007 VA treatment note reflected some lower right 
facial weakness, but that the face at rest looked within normal 
limits and symmetric.

A January 2009 VA treatment note reflected that the Veteran still 
had some right lower facial weakness and the right eye was a 
little higher than the left.  The physician noted that not much 
more could be done.

A February 2009 VA treatment note reflected complaints of right 
side facial weakness, tearing during the day except while driving 
or eating, and dry eye at night.  He was able to close the right 
eyelid, but had trouble playing a musical instrument due to the 
right facial weakness.  

An examination revealed mild right facial weakness and that the 
Veteran was able to close the right eye with good alignment of 
the lower eyelid.  The assessment was that of Bell's palsy with 
residual right facial weakness and tearing.  The recommendation 
was to wear sunglasses while driving and use eye drops at night.

An April 2009 VA examination report reflected complaints of an 
inability to fully close the right eye, which caused him to wake 
up in the middle of the night because the eye was dry; 
spontaneous closure of the right eye when he chewed food; food 
coming out of the right side of the mouth, which was especially 
problematic when having a lunch business meeting; inability to 
tightly seal the lips, which was especially a problem when 
attempting to play the clarinet; and an inability to drive more 
than 30 minutes because of uncontrollable tearing of the right 
eye, which prevents him from seeing.  

The right side of the Veteran's face was weaker at the end of the 
day, so he scheduled work-related meetings for the morning.  Co-
workers asked if he had had a stroke.  He did not smile well 
because of the facial weakness, and this has inhibited his desire 
to tell jokes.  The right side of the face felt weak/sore/achy.  
He also had decreased blinking of the right eye.  He was using 
eye drops for nighttime eye dryness with a side effect of the eye 
drops being blurry vision.  He also complained of moderate 
painless facial twitching or spasm, moderate weakness of the 
facial muscles, moderate difficulty chewing, and mild difficulty 
speaking.

An evaluation of cranial nerve V revealed decreased pain 
sensation on the right forehead and cheek, but normal light touch 
and temperature sensation throughout, and a normal motor 
examination..  

An evaluation of cranial nerve VII revealed an overall asymmetry 
on the right side, with eyebrow lifting, forehead wrinkling, 
smiling, showing teeth, puffing out cheeks, closing eyes to 
resistance and frowning all weak on the right.  There was no 
hyperacusis.  Tearing was decreased on the right.  There was no 
loss of taste on the anterior 2/3 of the tongue.  

An evaluation of cranial nerve XII was normal with normal speech 
and midline position of the tongue on protrusion.  An evaluation 
of cranial nerve IX was normal with normal swallowing and no loss 
of taste on the posterior 1/3 of the tongue.

The examiner noted that the Veteran was employed fulltime as a 
manager and lost no time from work during the past year.  She 
provided a diagnosis of unresolved Bell's palsy with partial 
paralysis of the right side of the face resulting in right facial 
weakness.  She noted that the Bell's palsy had significant 
effects on his occupation due to speech difficulty.  She also 
noted difficulties with lunch or dinner meetings and social 
interactions as his mouth did not shut completely when eating.  

The examiner also noted difficulties with late afternoon meetings 
as the painful, achy weakness was especially present in the late 
afternoons leading to difficulty speaking (slurred speech) and 
increased eye tearing.  She added that the right eye started to 
tear after 30 or 40 minutes sitting at the computer, blurring 
vision.  She noted that the Bell's palsy affected his usual daily 
activities, preventing recreation and mildly affecting sports, 
traveling and feeding.  As regards recreation, she noted that the 
Veteran was unable to play the clarinet any more.  

As for traveling, the examiner noted that the Veteran could not 
drive more than 30 to 45 minutes without his eye tearing up and 
affecting vision.  He took public transportation to work because 
of the tearing.  His food came out of his mouth while eating.  

In summary, the examiner stated that the residuals of the 
Veteran's right seventh cranial nerve palsy impacted him on a 
daily basis both at work and at home.  He had partial weakness of 
the facial musculature on the right consistent with a peripheral 
lesion of the seventh cranial nerve that caused incomplete 
closure of the right eye and an inability to tightly close the 
mouth.  

The impact of the inability to close the right eye resulted in a 
dry eye and an inability to protect the eye while sleeping, 
noting that the Veteran woke up at night with a dry eye and 
needed to reapply eye drops.  The impact of the inability to 
close the mouth was that food fell out of the right side, which 
was especially problematic during business meetings over lunch 
and caused him to compensate by cutting his food into very small 
pieces and carefully choosing what he ordered.  

The examiner stated that the second impact was that he could no 
longer play the clarinet.  Since age eight, this had always been 
a form of stress reduction.  The examiner added that the Veteran 
could not smile symmetrically, which impacted his personality, 
making him more inhibited and no longer telling jokes.  

The examiner noted that prolonged driving and computer viewing 
led to excessive right eye tearing, which leads to blurry vision.  
The examiner stated that the impact of this was that the Veteran 
did not drive to work, using public transportation.  

The examiner noted that the right eye closed involuntarily when 
the Veteran chewed, which affected his appearance and was 
especially problematic during lunch meetings at work.  The 
examiner added that the Veteran might have been passed over for a 
promotion due to his Bell's palsy.  

The examiner concluded that the Veteran was at a point of maximal 
recovery, that weakness and impairments remained, and that there 
was no known treatment that would bring about a complete recovery 
at this point.

A September 2009 VA treatment note reflected that the Bell's 
palsy remained stable and that the right side of his face still 
had some weakness.

Given the above, the Board finds that the service-connected 
Bell's palsy had been manifested by a level of impairment that 
more nearly reflected that of severe incomplete paralysis of the 
seventh cranial nerve for the entire period of the appeal.  

The Veteran had severe right facial weakness with an inability to 
close the right eye with drooping of the right side of the mouth, 
tearing of the right eye, and pain in the right occipital region 
that spread to the mandible and jaw, all indicative of severe 
incomplete paralysis of the seventh cranial nerve.  Thus, a 20 
percent disability rating is assignable beginning on December 12, 
2003, the date of the grant of service connection.

However, a disability rating in excess of 20 percent is not 
warranted at any time since the December 12, 2003 date of service 
connection, as the Veteran's Bell's palsy has not been reflective 
of complete paralysis of the seventh cranial nerve.  

Although he might have had extreme weakness of the right side of 
the face in the earlier - and typically worse - stage of the 
disability, he was still able to chew and swallow normally, which 
indicates that he did not have complete paralysis of the seventh 
cranial nerve.  

The Board has also considered other potentially applicable rating 
criteria to determine whether the Veteran's Bell's palsy warrants 
a higher rating.  

After review, the Board finds that a separate 10 percent rating 
is warranted under Diagnostic Code 8205 for paralysis of the 
fifth (trigeminal) cranial nerve.  In this regard, evaluation of 
the fifth cranial nerve during the April 2009 VA examination 
revealed decreased pain sensation on the right forehead and right 
cheek.  The examiner did not attribute these symptoms to another 
disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  

Accordingly, a separate 10 percent disability rating for the 
sensory findings based on a level of impairment consistent with 
moderate incomplete paralysis of the fifth cranial nerve due to 
Bell's palsy is warranted.  

A higher rating is not warranted as the Bell's palsy has not been 
reflective of severe incomplete paralysis of the fifth cranial 
nerve.  The VA examination revealed normal pain sensation on the 
right chin; normal light touch sensation on the right forehead, 
cheek, and chin; normal temperature sensation on the right 
forehead, cheek, and chin; symmetric function of the temporal and 
masseter muscles on biting hard; normal function of the temporal 
and masseter muscles on mouth opening; and normal corneal reflex, 
bilaterally.

As the May 2004 neurological examination revealed a normal 
evaluation of the fifth cranial nerve, and there was no other 
evaluation of the nerve until the April 22, 2009 VA examination, 
the Board must find that the separate 10 percent disability 
rating for moderate incomplete paralysis of the fifth cranial 
nerve due to Bell's palsy is assignable from April 22, 2009, the 
date of examination.

The Board finds that no other Diagnostic Code provides for a 
higher, or another separate rating for the service-connected 
Bell's palsy.


Extraschedular Consideration

The Board has also considered whether a referral for 
extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  Initially, there must be a comparison 
between the level of severity and symptomatology of the veteran's 
service-connected disability with the established criteria found 
in the rating schedule for that disability.  

Under the approach prescribed by VA, if the criteria reasonably 
describe the veteran's disability level and symptomatology, then 
the veteran's disability picture is contemplated by the rating 
schedule; therefore, the assigned schedular evaluation is 
adequate, and no referral is required.  See VAOPGCPREC 6-96.  See 
also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate is required for 
extraschedular consideration referral).

The schedular evaluation for the service-connected Bell's palsy 
is not inadequate.  The symptoms described above, including the 
drooping of the right side of the face, inability to close the 
right eye, and mild slurring are anticipated sensory and motor 
impairments.  The Veteran indicated that coworkers have asked 
whether he has ever had a stroke; however, questions like these 
do not amount to a discrepancy between the level of disability 
and the rating criteria.  

It does not appear that the Veteran has an "exceptional or 
unusual" disability; he merely disagrees with the assigned 
evaluation for his level of impairment.  In other words, he does 
not have any symptoms from his service-connected disability that 
are different from those contemplated by the schedular criteria.  
The available schedular evaluations for his disability are 
therefore adequate.  Referral for extraschedular consideration is 
not warranted.  See VAOPGCPREC 6-96.  Further inquiry into 
extraschedular consideration is moot.  See Thun, 22 Vet. App. at 
115.



ORDER

An initial 20 percent disability rating, but no more for the 
service-connected Bell's palsy based on severe incomplete 
paralysis of the seventh cranial nerve is granted, subject to the 
regulations controlling the payment of monetary benefits.

A separate 10 percent disability rating, but no more for the 
service-connected Bell's palsy based on moderate incomplete 
paralysis of the fifth cranial nerve beginning on April 22, 2009 
is granted, subject to the regulations controlling the payment of 
monetary benefits.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


